Citation Nr: 0627515	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-03 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for a 
spine disability.

2.  Entitlement to a total disability rating for individual 
unemployability (TDIU).  

3.  Whether there is new and material evidence to reopen a 
claim for service connection for arthritis in the neck, 
knees, elbows, hands, shoulders, ankles, and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from March 1969 to March 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The issue of service connection for arthritis in the neck, 
knees, elbows, hands, shoulders, ankles, and feet is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's spine disability is not manifested by any 
neurological abnormalities.  

2.  The veteran is gainfully employed.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for a 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5286 (effective prior to September 
26, 2003), 5235 to 5243 (2006).

2.  The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist
In January 2005, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the claim 
for an increased rating for his service-connected spine 
disability and his claim for a total disability rating based 
on unemployability.  

Although the notice post-dated the initial adjudication, the 
claims were subsequently re-adjudicated without taint from 
prior decision.  Additionally, because both claims have been 
denied, any question as to effective date is moot, and there 
can be no failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing a hearing, and providing 
VA examinations.

Increased rating
The veteran is currently rated at 60 percent for 
intervertebral disc syndrome (IDS) under Diagnostic Code (DC) 
5243, and has been rated at 60 percent effective since filing 
of this claim, except for a temporary 100 percent rating from 
August 13, 2004 to September 30, 2004.  During the pendency 
of this appeal, the rating criteria for IDS were amended 
(effective September 23, 2002), and the rating criteria for 
evaluating general diseases and injuries of the spine were 
amended (effective September 26, 2003).  Because this claim 
was filed prior to the amendments, both the "old" and 
"new" rating formulas must be considered.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  
The new rating formula may only be applied after the 
effective dates, however.  See Rhodan v. West, 12 Vet. App. 
55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion).  

The "old" DC 5286 provides a 100 percent rating for 
complete bony fixation of the spine at an unfavorable angle, 
with marked deformity and involvement of major joints or 
without other joint involvement.  There is no evidence of 
ankylosis or marked deformity in this case; and no evidence 
that the veteran is so functionally limited by pain, 
weakness, or fatigue that he is virtually ankylosed.  
Consequently a rating in excess of 60 percent is not 
warranted under the "old" rating criteria.

Under the "new" rating criteria, IDS may be rated under 
either the General Rating Formula or the IDS rating code.  
The General Rating Formula provides a rating of 100 percent 
for unfavorable ankylosis of the entire spine, of which there 
is no medical evidence in this case.   When rating IDS under 
the formula for Incapacitating Episodes, 60 percent is the 
highest possible rating.  Consequently, a rating in excess of 
60 percent is not warranted under the "new" General Rating 
Formula or the Incapacitating Episodes Formula for IDS.

However, Note 1 to the General Rating Formula permits a 
separate rating for any associated objective neurologic 
abnormalities, including, but not limited to bowel or bladder 
impairment, should be rated separately.  The evidence of 
record does not, however, indicate that the veteran has a 
neurologic abnormality.

VA examinations in 2002 and 2004 reported full or nearly full 
strength in all muscles.  The 2002 report reflected 4/5 
strength in the right foot and ankle, bilateral symmetric 
reflexes, and intact light touch from the C6-T1 and L1-S1 
distribution and the lower extremities.  The 2004 examination 
report reflected that the veteran had no long tract signs and 
his pulses were palpable in all extremities. 

The 2002 and 2004 reports also reflect that the veteran was 
"neurologically well," with normal motor and sensory 
findings.  In sum, the evidence of record does not show any 
muscular reflex abnormalities or neurological impairment 
such as bowel or bladder dysfunction.  Based on the lack of 
neurological symptomatology, a separate neurological rating 
is not warranted.  

TDIU
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a "substantially 
gainful" occupation (i.e. work which is more than marginal, 
that permits the individual to earn a "living wage," 38 
C.F.R. § 4.16(b) (2005); Moore v. Derwinski, 1 Vet. App. 356 
(1991), as a result of service-connected disabilities, 
provided that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Entitlement to TDIU requires the presence of an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).

The veteran is currently service-connected for his spine 
disability at 60 percent.  Consequently, he meets the 
threshold percentage requirement for entitlement to TDIU.  

The veteran does not meet the threshold "employability" 
requirement, however.  A December 2004 report of contact form 
reports the veteran was working 40 hours a week, and, 
according to a July 2004 TDIU form, his highest monthly 
earnings were $2100.  The veteran was informed to tell the RO 
if his employment status changed, but he has not yet reported 
a cessation of his employment.  Although the veteran's job is 
described as "light-duty," there is no indication that the 
work is "marginal employment."  The veteran works 40 hours 
a week, with earnings up to $2100 a month.  This evidence 
indicates the veteran is "gainfully employed."  Thus, TDIU 
is not warranted. 
 




ORDER

A rating in excess of 60 percent for a spine disability is 
denied.

TDIU is denied.


REMAND

The veteran seeks to reopen his claim for service connection 
for arthritis in the neck, knees, elbows, hands, shoulders, 
ankles, and feet.  The veteran was never provided with notice 
as to the definitions of "new" and "material" or what 
specific evidence is needed, in accord with 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006), however.  This notice 
must be provided.

Additionally, the record contains countervailing opinions 
that need to be resolved.  The veteran has submitted a May 
2002 treatment record which reports the physician's opinion 
that "it is likely that the arthritis in [the veteran's] 
other joints is exacerbated or triggered by the spine 
arthritis."  A subsequent 2004 VA examiner report contains 
the examiners opinion that the veteran's spine disability 
would "certainly not lead to degenerative changes" in the 
joints the veteran seeks service-connection for.  There is 
also conflicting evidence as to what, if any, disabilities 
affect the joints.  The VA must provide a medical examination 
or medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  In this case, an examination 
is needed to determine the correct diagnoses pertaining to 
each joint, and to determine whether any diagnosed 
disabilities are related to the veteran's service-connected 
spine disability.  

Accordingly, the case is REMANDED for the following action:

1. Fulfill all notification and 
development actions required by the VA 
regulations for the veteran's request to 
reopen.

2.  Schedule the veteran for a VA 
examination to determine whether he has 
disabilities in his neck, knees, elbows, 
hands, shoulders, ankles, and feet.  The 
examiner should state whether it is "at 
least as likely as not (a 50 percent or 
greater degree of probability) that any 
disability found can be attributed to the 
service-connected spine disability.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be noted 
in the report.

3.  Following any additional development 
deemed appropriate, the veteran's claim 
should again be reviewed.  If any of the 
benefits sought are not granted, the RO 
should issue a supplemental statement of 
the case and allow the veteran an 
appropriate opportunity to respond.  
Thereafter, the claim should be returned 
to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


